Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Judith A. Kramer, M.D.,

Petitioner
Vv.

Centers for Medicare & Medicaid Services.
Docket No. C-10-397
Decision No. CR2183

Date: July 14, 2010

DECISION

I grant the motion of the Centers for Medicare & Medicaid Services (CMS) for summary
judgment and sustain its determination setting the effective date of Petitioner’s, Judith A.
Kramer, M.D., enrollment in Medicare as August 17, 2009, with billing privileges
retroactive for 30 days to July 18, 2009.

I. Background

Petitioner seeks billing privileges effective May 1, 2009, when she began seeing patients
as a new member of Partners in Internal Medicine, LLP (Partners). CMS Ex. 7, at 1-4.
By letter dated September 2, 2009, National Government Services (NGS), a CMS
contractor, enrolled Petitioner as a “Group Member” of Partners, with an effective date of
July 19, 2009.' CMS Ex. 6. The letter does not state the basis of that effective date
determination and provides no appeal rights.

' The NGS letter also approved Partners’ Medicare enrollment with an effective date of
December 28, 1989, which is consistent with Petitioner’s description of Partners as a
longstanding medical practice. CMS Ex. 6; CMS Ex. 7, at 1.
2

By letter of October 6, 2009, Petitioner and Partners’ practice manager requested that
NGS “backdate” Petitioner’s effective date to May 1, 2009. CMS Ex. 7, at 1-2. They
stated that they began enrolling Petitioner as a Partner’s practitioner sometime in March
2009, when Petitioner accepted a position with Partners, and were told by Medicare that
Petitioner “did not need to apply as a new physician,” because she was “already
participating” with Medicare. Jd. at 1. In response, NGC issued a reconsideration
decision dated November 30, 2009, denying the request but adjusting the effective date of
Petitioner’s billing privileges from July 19 to July 17, 2009, on the ground that NGS had
received Petitioner’s approved application on August 17, 2009.2 CMS Ex. 8. NGS cited
42 C.F.R. §§ 424.520(d) and 424.521(a) as providing that “the effective date can be up to
30 days prior to the date of filing the Medicare enrollment applications. Therefore, 30
days prior to the receipt date of August 17, 2009 is July 17, 2009.” Jd. at 2. Before me,
owever, CMS states that Petitioner’s billing privileges began July 18, 2009, which, as
CMS correctly notes, is 30 days prior to August 17, 2009. CMS Br. at 5 n.2.3

Petitioner filed a timely hearing request (HR), in which she seeks billing privileges
beginning May 1, 2009 and states that the process of enrolling as a practitioner for
Partners “has been unduly challenging, involved multiple different Medicare contacts
with no seeming accountability, and has resulted in denial of payment for my primary
care services for Medicare patients.” HR. This case was originally assigned to
Administrative Law Judge (ALJ) Carolyn Cozad Hughes. On February 24, 2010, ALJ
Hughes issued an Acknowledgment and Initial Pre-Hearing Order (Pre-Hearing Order),
setting a schedule for briefing the appeal. The case was transferred to me for hearing and
decision on March 23, 2010, pursuant to 42 C.F.R. § 498.44, which permits a Member of
the Departmental Appeals Board (Board) to be designated to hear appeals taken under
Part 498. In a submission dated March 26, 2010, CMS filed a brief containing its motion
‘or summary judgment and submitted its exhibits | through 10. On May 21, 2010,
Petitioner’s representative stated that Petitioner had already submitted all information
with the hearing request and would not file a response to CMS’s brief.

> Although the NGS determination letter dated September 2, 2009 provided no notice of
Petitioner’s right to appeal NGS’s effective date determination, CMS does not argue, as it
has in other cases, that Petitioner has no right to challenge the effective date
determination. See, e.g., Michael Majette, D.C., DAB CR 2142 (2010); Eugene Rubach,
M.D., DAB CR2125 (2010); Mobile Vision, Inc., DAB CR2124 (2010).

> As CMS points out, under section 424.520(d), Petitioner’s actual enrollment date was
August 17, 2009, the date that NGS received the application it approved. Under 42
C.F.R. § 424.521(a), Petitioner was permitted to bill retroactively for 30 days prior to the
effective date of her enrollment. CMS Br. at 5 n.2. NGS’s use of the term “effective
date” to refer to the earliest date for which retroactive billing is permitted (as well as its
numerical error) created some confusion. In granting summary judgment to CMS, I
uphold the dates as CMS corrected in its briefing.
With the hearing request, Petitioner submitted twelve pages of documents not numbered
as exhibits. I assign the following exhibit numbers to those documents: an October 6,
2009 letter from Petitioner and the Partners’ office manager to NGS requesting the ability
to bill Medicare beginning May 1, 2009 (P. Ex. 1; 2 pages); a Partners’ “charge
summary” listing charges for services that Petitioner apparently rendered to eight
individuals during the period of May | though July 18, 2009 (P. Ex. 2, 1 page); a web
page printout, dated April 8, 2009, reflecting receipt and processing of an unidentified
request from Partners by the CMS “PECOS” system (P. Ex. 3, 1 page);* a May 22, 2009
fax to Partners from the Internal Revenue Service (IRS) providing Partners’ Employer
Identification Number (P. Ex. 4; 1 page); a “National Provider Identifier (NPI)
Application/Update Form” from Partners dated June 22, 2009 and an envelope addressed
to “NPI Enumerator” and postmarked June 24, 2009 (P. Ex. 5; 4 pages); a July 15, 2009
letter from CMS returning to Partners its application “to either establish or update
information in the National Plan & Provider Enumeration System,” because “[t]he
signature in Section 4A (Individual Practitioner’s Signature) or Section 4B (Authorized
Official’s Information and Signature) is a non-original signature” (P. Ex. 6; 2 pages); and
a fax cover sheet, dated October 7, 2009, reflecting the submission of 13 pages to the
NGS provider enrollment specialist who rendered NGS’s November 30, 2009
reconsideration decision (P. Ex. 7; 1 page; see CMS Ex. 8 (reconsideration decision)).
All of these materials, except for Petitioner’s Exhibit 2, are also included among CMS’s
exhibits.

Absent any objection to the admission of any exhibits, or any indication from CMS that
Petitioner’s Exhibit 2 constitutes new documentary evidence, the admission of which is
limited by 42 C.F.R. § 498.56(e), I admit both parties’ exhibits.
Il. Issues, Findings of Fact, Conclusions of Law

A. Issue
The issue in this case is whether CMS is entitled to summary disposition on the ground
that undisputed facts demonstrate that CMS properly determined the effective date of
Petitioner’s enrollment in Medicare.

B. Findings of Fact and Conclusions of Law

I grant CMS summary disposition on the ground that it properly determined the
effective date of Petitioner's participation in Medicare.

+ “PECOS” is the “Provider Enrollment, Chain and Ownership System,” a “[w]eb-based
enrollment process, which is based off of the information collected on the CMS-855
forms.” CMS Medicare Program Integrity Manual (MPIM), ch. 10, § 1.2.
a. Applicable Regulations

The determination of the effective date of Medicare enrollment and the commencement
of the ability to bill Medicare are governed by 42 C.F.R. §§ 424.520 and 424.521.
Section 424.520(d) provides that the effective date for billing privileges for physician,
nonphysician practitioners, and physician and nonphysician practitioner organizations is
“the later of the date of filing of a Medicare enrollment application that was subsequently
approved by a Medicare contractor or the date an enrolled physician or nonphysician
practitioner first began furnishing services at a new practice location.” (Emphasis
added). The “date of filing” is “the date that the Medicare contractor receives a signed
provider enrollment application that the Medicare contractor is able to process to
approval.” 73 Fed. Reg. 69,769 (Nov. 19, 2008) (emphasis added). Certain suppliers,
including physicians, may be permitted to bill retrospectively for certain services
provided before the effective date of approval of their enrollment application, if they have
met all program requirements. Current regulations limit retrospective billing to 30 days
prior to the effective date, “if circumstances precluded enrollment in advance of
providing services to Medicare beneficiaries,” or 90 days in the event of certain
Presidentially-declared disaster situations. 42 C.F.R. § 424.521 (a).

b. Parties’ Arguments

Petitioner’s hearing request refers to the October 6, 2009 letter to NGS from her and
Partners’ practice manager for a description of “the extensive process” Partners engaged
in to “add a new address to my already existing credentialing with Medicare at the time I
started seeing patients” with Partners. HR; see CMS Ex. 7, at 1-2 (letter Oct. 6, 2009).
In that letter, the practice manager states that she called Medicare in April 2009 and was
told that Petitioner “did not need to apply as a new physician,” because she was already
participating with Medicare. Jd. The practice manager also states that Partners were told
to “add a new location” for Petitioner at a Medicare web site and that attempts of
Partners’ biller to do so in April “ended up in a series of requests from your [Medicare]
office and things going wrong every step of the way.” Jd. The practice manager further
describes efforts to obtain for Medicare a federal tax coupon bearing Partners’ correct
name.

The practice manager goes on to state in the October 6, 2009 letter that Partners was then
told to fill out “an NPI application/update form, which we filled out, signed and mailed
on 6/24/09,” but that the form was returned, because the signature page was missing, and
“we had to re-mail the application immediately upon your request (7/9/09).” Id. The
letter reports that further phone calls resulted in the “new information . . . that a full
application needed to be filled out and submitted and it could only be backdated 30 days”
due to “the 30 day rule [that] went into effect on 4/1/09 and was not posted till 4/21/09
....” Id. Finally, it states that following “[n]ew requests from [the] enrollment office
5

[for] forms CMS 855R, 855B and 588 in early August,” Partners submitted the
application for Petitioner that NGS approved.° Jd.

With the October 6, 2009 letter is a 2-page handwritten statement from Partner’s biller.
CMS Ex. 7, at 3-4. She states that, on April 8, 2009, Partners applied online at the
PECOS website and were told by “ext. user services” that they had to submit an IRS
document with their official name, and she describes delays in obtaining from IRS a copy
of the document bearing Partners’ correct name. CMS Ex. 7, at 3-4. She describes
further delays caused by difficulty in accessing the NPI website, because she was not an
authorized user and states that a paper application Partners subsequently submitted was
returned twice for missing information. Id.

CMS disputes that an application for Petitioner was submitted in April or June 2009.
CMS states that what Partners filed at those times, first online and then by mail, was an
NPI “Application/Update Form” for Partners, for “the purpose of changing and/or
replacing information related to the group entity” and “was unrelated to Petitioner’s
enrollment application.” CMS Br. at 8. CMS states that the submission of this NPI
Application “was separate and apart from the actions of Petitioner to reassign benefits to
the practice, via enrollment applications CMS 855I and CMS 855R.”° Id. CMS states
that the applications required “to change her enrollment information and reassign her
benefits to Partners,” CMS forms 855I and 855R, were submitted online via PECOS on
August 12, 2009 but “were not considered submitted by NGS until it received the Web
Certifications Statements containing Petitioner[’s] original signature on August 17,
2009.” Id. at 4, 8, citing CMS Exs. 2, 3.

c. Applicable Standard
The Board stated the standard for summary judgment as follows.

Summary judgment is appropriate when the record shows that there is no
genuine issue as to any material fact, and the moving party is entitled to
judgment as a matter of law. ... The party moving for summary judgment
bears the initial burden of showing that there are no genuine issues of
material fact for trial and that it is entitled to judgment as a matter of
law.... To defeat an adequately supported summary judgment motion,

> The CMS 855B is for a supplier organization that will bill Medicare for Part B services
furnished to Medicare beneficiaries. The CMS 855R is the application for an individual
who renders Medicare services to reassign his or her benefits to an eligible entity, such as
a supplier organization. The CMS 5838 is an Electronic Funds Transfer agreement.
MPIM, ch. 10, § 1.2

° The CMS 855] application is for individual practitioners, including physicians, who
render Medicare services. Jd.
6

the non-moving party may not rely on the denials in its pleadings or briefs,
but must furnish evidence of a dispute concerning a material fact — a fact
that, if proven, would affect the outcome of the case under governing

law. . .. In determining whether there are genuine issues of material fact for
trial, the reviewer must view the evidence in the light most favorable to the
non-moving party, drawing all reasonable inferences in that party’s favor.

Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300, at 3 (2010) (citations

omitted). The role of an ALJ in deciding a summary judgment motion differs from the
ALJ’s role in resolving a case after a hearing. The ALJ should not assess credibility or
evaluate the weight of conflicting evidence. Holy Cross Vill. at Notre Dame, DAB No.
2291, at 4-5 (2009).

d. Analysis

The date of Petitioner’s enrollment to provide Medicare services at Partners is fixed by
regulation as the date NGS received the application it subsequently approved for
Petitioner to provide services at Partners (or, the date Petitioner began providing those
services for Partners, had it been later, which was not the case). 42 C.F.R. §§ 424.520(d),
424.521(a). The undisputed evidence and CMS’s unchallenged statements indicate that
this application comprised the forms that Petitioner and Partners submitted in August
2009 to enroll Petitioner as a supplier with Partners and to assign her Medicare benefits
to Partners and that NGS received these forms, with the appropriate signature, on August
17, 2010.

The evidence reflects that the earliest filing with NGS that specifically mentions
Petitioner (as opposed to simply Partners) consists of a PECOS “application data report”
of an application to enroll Petitioner and reassign her benefits to Partners, and two
“PECOS Web Certification Statements,” one for form 855], that Petitioner signed on
August 12, 2009, and one for form 855R, that Petitioner signed on August 12, 2009 and
Partners’ “Authorized or Delegated Official” signed on August 14, 2009. CMS Ex. 2.
CMS states that NGS received the signed certification statements on August 17, 2009, as
indicated by a Julian-format date stamp on the statements; additionally, a “PECOS screen
print” indicates that a form 8551 for Petitioner submitted via the web was received on
August 12, 2009, with a “certification date” of August 17, 2009. CMS Br. at 4, 7 n.4;
CMS Ex. 3. The date NGS received Petitioner’s signature is critical, as the “date of
filing” to determine the effective date is “the date that the Medicare contractor receives a
signed provider enrollment application that the Medicare contractor is able to process to
approval.” 73 Fed. Reg. at 69,769 (emphasis added).

Petitioner declined the opportunity to respond to CMS’s brief and motion and did not
dispute CMS’s description of the evidence. Petitioner also did not dispute CMS’s report
that: (1) the signed forms necessary to complete Petitioner’s application were received
August 17, 2009; and (2) the forms Partners filed during April and June 2009 were NPI
update forms for Partners that were not related to the enrollment of Petitioner.
7

Indeed, all materials in record dated prior to August 2009, including the form updating
Partners’ NPI information, relate to Partners only and contain no reference to Petitioner.
See CMS Ex. 10; P. Exs. 5, 6. During August 2009, around the same time that Partner
submitted the forms 855] and 855R to enroll Petitioner as a physician with Partners and
assign her benefits to that practice, Partners also filed a CMS 855B revalidating its own
enrollment. This form, dated August 13, 2009, also does not mention Petitioner.’ CMS
Br. at 4; CMS Ex. 4.

Given this record, and absent any dispute with CMS’s representation in its brief that
Petitioner’s application for enrollment as a physician with Partners was received August
7, 2009, or any proffer of evidence showing an earlier date of receipt, I conclude that no
dispute of any material fact exists and that CMS is entitled to summary judgment on the
ground that the effective date of Medicare enrollment is August 17, 2009 as a matter of
law. CMS also properly granted a 30-day period of retrospective billing as the
regulations authorized.

That Petitioner began providing Medicare services with Partners on May 1, 2009, which
CMS does not dispute, does not authorize me to grant Medicare billing privileges
beginning on that date. The regulations set the effective date as the date of receipt of
Petitioner’s approved application and limit retrospective billing privileges to the 30-day
period that was granted here (no indication exists that the provision authorizing a 90-day
period in the case of certain Presidentially-declared disasters applies here). No
regulations currently authorize me to consider challenges to the period for retroactive
billing beyond hearing an appeal that the effective date of approval itself was wrongly
determined. Furthermore, the regulation at section 424.521(a) binds me. I can neither
alter nor deviate from its explicit limitation on retroactive billing to the 30 days already
granted to Petitioner. Thus, I have no authority to extend the retroactive billing period
for Petitioner. For these reasons, the Partners “charge summary” that Petitioner
submitted listing charges for services she rendered at Partners for the period of May 1
through July 18, 2009 (P. Ex. 2) is not material.

I note that previous regulations did authorize CMS to grant physician suppliers up to 27
months of retroactive billing privileges; however, that provision and the authority it
provided were eliminated when the current regulations became effective on January 1,
2009 (and not on April 1 or 21, 2009, as the practice manager reported being told). 73
Fed. Reg. at 69,726, 69,940; CMS Ex. 1, at 1-2. As physicians previously could be
permitted to bill Medicare up to 27 months prior to the effective date of Medicare
enrollment, issues relating to the effective dates of their enrollments were unlikely to
arise. With the shorter time frame for retrospective billing, the applicable effective date

7 Presumably, it was in response to this CMS 855B from Partners that NGS, in its
September 2, letter, approved Partners’ Medicare enrollment with an effective date of
December 28, 1989. CMS Ex. 6.
8

‘as obviously become more important. The law as to when approval is effective,
owever, links the commencement of that shortened period of retrospective billing to the
receipt of the approved application.

The practice manager’s report in the October 2, 2009 letter that she was told, presumably
by someone at NGS, that Petitioner did not need to apply as a new physician, because she
was already participating with Medicare, does not provide any basis for me to grant an
earlier enrollment date. CMS Ex. 7, at 1-2. For one thing, the practice manager reported
also being told, correctly, of the need to “add a new location” for Petitioner; that is, enroll
er as a physician practicing with Partners. Jd. at 1. While she states that such efforts
were made, no documentation exists of any submissions to NGS from Partners that
mentioned Petitioner, prior to the forms submitted online in August 2009. For another
thing, the information was correct in that, while Petitioner was not a “new” Medicare
physician, she still needed to fill an application to reassign her payments to the new
practice group.

Even had NGS given incorrect advice to Petitioner, that would not permit me to grant an
earlier effective date. Estoppel against the federal government, if available at all, is
presumably unavailable absent “affirmative misconduct,” such as fraud. See, e.g., Pacific
Islander Council of Leaders, DAB No. 2091, at 12 (2007); Office of Pers. Mgmt. v.
Richmond, 496 U.S. 414, 421 (1990). None of the circumstances they describe fit that
standard. The frustration that Petitioner and the practice manager describe does not
permit me to ignore the unmistakable requirements of the regulations governing his
enrollment in Medicare, by which I am bound.

II, Conclusion

Because no genuine issue to any material fact exists, and for the foregoing reasons, I
grant CMS’s motion for summary disposition and sustain its determination setting the
effective date of Petitioner’s Medicare enrollment as August 17, 2009, with a
retrospective billing period beginning July 18, 2009.

/s/
Leslie A. Sussan
Board Member

